FILED
                            NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10154

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01365-DCB

  v.
                                                 MEMORANDUM*
JUAN JUAREZ-LOZANO, a.k.a. Juan
Juarez-Losano,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Juan Juarez-Lozano appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Juarez-Lozano contends that his sentence is substantively unreasonable in

light of the five-month sentence he received for a prior immigration offense, his

motivations for returning, the cost to the taxpayers of incarcerating him, and the

impact the sentence will have on his family. The district court did not abuse its

discretion in imposing Juarez-Lozano’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). Notwithstanding the length of Juarez-Lozano’s previous

sentence, his current sentence at the bottom of the Guidelines range is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Juarez-Lozano’s criminal and

immigration history. See id.

      AFFIRMED.




                                          2                                    13-10154